Citation Nr: 0822222	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-17 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether the reduction in the rating for service-connected 
dysthymia from 50 percent to 30 percent was proper.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of whether a reduction in the 
rating for service connected dysthymia from 50 percent to 30 
percent is warranted.  

There is a procedural defect in this case.  Prior to the 
appeal being transferred to the Board in January 2008, the 
veteran submitted additional evidence, including a post-
service November 2005 treatment record from an Army hospital 
clinic in Germany, lay statements from a supervisor and 
security manager at his place of employment, a February 2007 
memorandum from an Army social worker in Germany and that 
social worker's treatment notes dated from August 2006 to 
November 2006.  The Board notes that in several filings the 
veteran specifically did not waive consideration of this new 
evidence by the agency of original jurisdiction.  In 
addition, the RO received a June 2007 fee-based VA mental 
examination, and VA outpatient treatment records dated in 
August and September 1994, March 1999, and August and 
September 1999 were also associated with the claims folder.  
Thereafter, a supplemental statement of the case (SSOC) was 
not prepared for distribution to the veteran.  

A SSOC is "prepared by the agency of original jurisdiction 
to inform the appellant of any material changes in, or 
additions to, the information included in the Statement of 
the Case or any prior Supplemental Statement of the Case."  
It is prepared when the agency of original jurisdiction 
"receives additional pertinent evidence after a Statement of 
the Case or the most recent Supplemental Statement of the 
Case has been issued and before the appeal is certified to 
the Board of Veterans' Appeals and the appellate record is 
transferred to the Board."  38 C.F.R. § 19.31 (2007).  
Hence, the AMC/RO must prepare a SSOC addressing any evidence 
received following the issuance of the May 2006 statement of 
the case for distribution to the veteran.

The RO also should obtain and associate with the claims file 
all outstanding medical records from the U.S. Army hospital 
clinics in Germany where the veteran is treated for his 
psychiatric disorder.  The claims file reflects that the 
veteran received recent mental health treatment from the 
USAMEDDAC Wurzburg; he also received treatment at the 
Landstuhl RMC.  Any additional records from these facilities 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
health care providers, VA and non-VA who 
have treated the veteran for a dysthymic 
disorder since September 2005.  Of 
particular interest are all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's psychiatric 
disorder from the U.S. Army psychiatric 
clinic in Wurzburg, dated beginning in 
November 2006, and from the U.S. Army's 
clinic at Landstuhl, dated beginning in 
November 2005.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, and any 
additional development deemed necessary is 
completed, the issue of whether a 
reduction in the rating for service 
connected dysthymia from 50 percent to 30 
percent is proper should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file, in particular the 
additional evidence submitted by the 
veteran since the May 2006 statement of 
the case.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished an appropriate SSOC and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




